NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 17 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

LEE SOON PARK; YUN JA PARK;                      No. 06-71951
SOON YONG PARK; KYU CHUL
PARK,                                            Agency Nos. A072-972-500
                                                            A072-972-501
             Petitioners,                                   A072-972-502
                                                            A072-972-503
  v.

ERIC H. HOLDER JR., Attorney General,            MEMORANDUM *

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 12, 2010**
                             San Francisco, California

Before: WALLACE, GRABER, and McKEOWN, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lee Soon Park, Yun Ja Park, Soon Yong Park, and Kyu Chul Park (together,

“the Parks”), all natives and citizens of South Korea, petition for review of the

decision of the Board of Immigration Appeals (“BIA”) ordering their removal.

The Parks number among several individuals identified by the government as

having allegedly received their lawful permanent residence status through the

fraudulent scheme of Leland Sustaire, a former Supervisory Adjudications Officer

of the Immigration and Naturalization Service.

       We deny the petition for review. The Parks’ challenge to the finding of

removability fails because they conceded that they were removable as charged in

immigration court. See 8 C.F.R. § 1240.10(c); Young Sun Shin v. Mukasey, 547

F.3d 1019, 1024 (9th Cir. 2008) (holding that where the non-citizen concedes

removability, “‘the government’s burden in this regard is satisfied.’” (quoting

Estrada v. INS, 775 F.2d 1018, 1020 (9th Cir. 1985))), cert. denied, 129 S. Ct.

2799 (2009).

      We also reject the Parks’ argument that we should equitably estop their

removal in light of Sustaire’s criminal wrongdoing. Because “the government is

not bound by the unauthorized acts of its agents,” the Parks cannot show

“affirmative misconduct going beyond mere negligence” on the part of the

government to warrant estoppel. Watkins v. U.S. Army, 875 F.2d 699, 707 (9th


                                          2
Cir. 1989) (en banc) (internal quotation marks omitted); cf. Young Sun Shin, 547

F.3d at 1022 (holding that “the government cannot be saddled with the felonious,

unauthorized issuance of residency documentation by a thieving employee”).

      PETITION FOR REVIEW DENIED.




                                        3